PER CURIAM:
Plaintiffs Wayne T. Blomquist and Ruth E. Blomquist, his wife, obligors on two notes and mortgages to American Savings & Loan Association, brought an action in Third District Court, No. 155,211, raising issues about the assessment of late charges, credits due them,, and making a tender of payment. Service of summons was delayed and this action lay dormant. Meanwhile, American Savings brought action No. 155,-354 to foreclose one of the mortgages. At the pre-trial of the latter action, when the trial court’s attention was called to the *382pther action pending, the court ordered the two cases consolidated for trial: After consideration of motions, the detail of which is not material here, the trial court ordered the prior action brought by the Blomquists, No. 155,211, dismissed. This was within its prerogative in the' interest of simplifying procedure'and clarifying issues because it is apparent that whatever claims or defenses the Blomquists’ may have against American Savings relaté to the’ notes 'ánd mortgages referred .tó and may be asserted and'determined in the remaining action. As to defenses, see Rule 8; as’ to counterclaims, see Rule 13, U.R.C.P. ’ '
Affirmed. Costs to defendant (respondent). . , • . -. r -